In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Schmidt, J.), dated June 13, 2003, which granted the separate motions of the defendants Ahmed Alzubaidi and International Newsstand and the defendant John Bivona Carting Corp. for summary judgment dismissing the complaint *444insofar as asserted against them, and denied their cross motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
The infant plaintiff sustained injuries when his finger became pinned by a dumpster that his friend moved from its location on the sidewalk outside the defendant International Newsstand, a candy store owned by the defendant Ahmed Alzubaidi. The dumpster was serviced by the defendant John Bivona Carting Corp.
On their motions for summary judgment, the defendants Ahmed Alzubaidi and International Newsstand and the defendant John Bivona Carting Corp. met their burden of establishing prima facie their entitlement to judgment as a matter of law (see Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). They established that the failure to secure the dumpster was not negligent, that they had no notice of any dangerous condition, and that the accident was unforeseeable. In opposition, the plaintiffs failed to raise a triable issue of fact (see Zuckerman v City of New York, supra).
Accordingly, the Supreme Court properly granted the separate motions of the defendants Ahmed Alzubaidi and International Newsstand and the defendant John Bivona Carting Corp. for summary judgment dismissing the complaint insofar as asserted against them, and correctly denied the plaintiffs’ cross motion for summary judgment. Goldstein, J.P., Luciano, Crane and Spolzino, JJ, concur.